—In a negligence action, defendant Frank M. Dunn appeals from a judgment of the Supreme Court, Nassau County (Becker, J.), entered April 30, 1984, upon a jury verdict, awarding appellant the principal sum of only $10,000 on his counterclaim.
Judgment affirmed, without costs or disbursements.
While it is true that the amount awarded to appellant on his counterclaim was low, there was ample basis in the record for the conclusion that the jury did not find him credible. Although the conduct of plaintiffs counsel during the trial was hardly praiseworthy, it does not warrant reversal in the face of appellant’s failure to move for a mistrial and the other circumstances of this case, including the effect of General Obligations Law § 15-108 upon any prospective recovery by the appellant. Lazer, J. P., Mangano, Gibbons and Weinstein, JJ., concur.